DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by BAIER (US 2016/0112028).

Regarding claims 1, 12 and 14,
Baier teaches an apparatus operating according to a method of managing an output power delivered by an antenna of a near field communication (NFC) apparatus, the antenna being coupled to a NFC controller by a matching circuit, the method comprising:
providing the matching circuit with a first tuning capacitive network (132 of stage 120) coupled in series between the NFC controller (system controller 158; [0049]) and the antenna (126 of 122) and with a second tuning capacitive network  (134 of stage 120) coupled to the NFC controller (system controller158 per [0047]) and the antenna (126 of 122) and to a reference terminal ([0063] teaches that a ground connection for an integrated circuit is usually connected to a chip substrate), wherein the first or second tuning capacitive network has a variable capacitive value ([0041] teaches capacitance 132 and 134 are each adjustable);
determining tuning capacitive values of the first tuning capacitive networks to adjust a delivered output power at a desired level ([0009] teaches improving the power efficiency by adjusting network properties; also see [0039]); and
setting the tuning capacitive values of the first tuning capacitive network to the tuning capacitive values (156 per discussion of [0045] shall output control signals to adjust capacitor 132).

Regarding claim 2,
Baier teaches determining the tuning capacitive values comprises determining the tuning capacitive values at least partially by software ([0068] teaches an automatic impedance matching method 500 implemented by automatic impedance adjustment control circuitry 156 which includes impedance adjustment control logic; [0045] teaches that the impedance adjustment control logic implements an algorithm to automatically determine impedance values for the series and parallel capacitors, said algorithm is interpreted as corresponding to “software”).

Regarding claim 4,
Baier teaches that the second tuning capacitive network has a variable capacitive value, the method further comprising determining tuning capacitive values of the second tuning capacitive network to adjust the delivered output power at a desired level ([0045] teaches that the impedance adjustment control logic implements an algorithm to automatically determine impedance values for the series and parallel (interpreted by the Examiner as corresponding to the second tuning capacitive network) capacitors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3, 5-7, 11, 13, 15-17, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAIER (US 2016/0112028) in view of RIZZO (US 2020/0394486).
Regarding claims 3 and 13,
	Baier teaches the method of claim 1, but fails to expressly teach that the first tuning capacitive network is a tuning capacitive network having a set of selectable capacitive values.
Rizzo teaches a first tuning capacitive network having a set of selectable capacitive values ([0072] teaches that the values of capacitors 206A-D may be selectively chosen).  
	Before the effective filing date of the invention, it would have been obvious to modify Baier per the teachings of Rizzo, providing selectable capacitive values for the purpose of allowing the operation of the antennas at same or different frequencies, and to provide a matching impedance between the antennas, the controller and any other circuit in-between.
Regarding claims 5 and 15,
Rizzo teaches that the first tuning capacitive network has a first set of selectable capacitive values and the second tuning capacitive network has a second set of selectable capacitive values ([0072] teaches that the values of capacitors 210A-B may be selectively chosen).  
Regarding claims 6 and 16,
Rizzo teaches determining the tuning capacitive values of the first tuning capacitive network comprises executing a search algorithm using measurements of respective sets of parameters of a plurality of capacitive values of the first tuning capacitive network, the search algorithm selecting the tuning capacitive values of the first tuning capacitive network based on the respective sets of measured parameters and a set of corresponding target parameters ([0045] teaches that the impedance adjustment control logic implements an algorithm to automatically determine impedance values; [0072] teaches that the values of capacitors 206A-D and 210A-B may be selectively chosen).
Regarding claims 7 and 17,
Baier teaches that each set of parameters of the sets of parameters comprises a respective voltage at the antenna, a respective current delivered in the matching circuit by the NFC controller, and a respective phase between the respective current delivered by the NFC controller and a respective current received by the NFC controller ([0039] teaches a measurement stage 116 including one or more electrical components which allows various properties of the current and the voltage in the network 114 to be measured and adjusted; [0055] teaches that automatic phase adjustment logic 156).
Regarding claims 11 and 23,
Baier teaches that the NFC apparatus is a NFC reader ([0076] teaches that the invention may be used in various devices, such as contactless readers/writers.)

Regarding claim 22,
Baier teaches a microcontroller coupled to the NFC controller, the microcontroller incorporating the software module ([0045] teaches that an impedance adjustment control logic which is interpreted as corresponding to “software”); and the NFC controller incorporating the setting circuit (156 per discussion of [0045] shall output control signals to adjust capacitor 132).

Allowable Subject Matter
Claims 8-10, 18-20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689